        Case 1:18-cv-05181-SCJ Document 21 Filed 11/13/18 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE DEMOCRATIC PARTY OF                          )
GEORGIA, INC., AND AFG GROUP                     )
INC,                                             )
                                                 )
      Plaintiffs,                                )
v.                                               )   Civil Action
                                                 )   File No. 1:18-cv-5181-SCJ
ROBYN A. CRITTENDEN, in her official             )
capacity as Secretary of State of the State of   )
Georgia; STEPHEN DAY, JOHN                       )
MANGANO, ALICE O’LENICK, BEN                     )
SATTERFIELD, AND BEAUTY                          )
BALDWIN, in their official capacities as         )
members of the Gwinnett County Board of          )
Registration & Elections; and MICHAEL            )
COVENY, ANTHONY LEWIS, LEONA                     )
PERRY, SAMUEL TILLMAN, and                       )
BAOKY VU, in their official capacities as        )
members of the Dekalb County Board of            )
Registration & Elections,                        )
                                                 )
      Defendants,                                )
                                                 )
and                                              )
                                                 )
GEORGIA REPUBLICAN PARTY, INC.                   )
                                                 )
      Proposed Defendant-Intervenor.             )

 MOTION OF GEORGIA REPUBLICAN PARTY, INC. TO INTERVENE

      Pursuant to Rule 24 of the Federal Rules of Civil Procedure, the Georgia

Republican Party (“GAGOP”) hereby moves to intervene in the above-captioned
        Case 1:18-cv-05181-SCJ Document 21 Filed 11/13/18 Page 2 of 4




action. The GAGOP has a vital interest in the subject matter of this proceeding

and is so situated that the disposition of this action may, as a practical matter,

impair or impede its ability to protect those interests.

      The GAGOP seeks to intervene to protect its interests, which are similar to

all individual voters and Republicans in the State of Georgia who have an interest

in a fair and orderly election process that complies with both state and federal law.

Counsel for the GAGOP has consulted with counsel for Plaintiffs Democratic

Party of Georgia, Inc. and AFG Group Inc. about this Motion, and Plaintiffs do not

object to the GAGOP intervening in this matter.

      Respectfully submitted this 13th day of November 2018.


                                  /s/ Josh Belinfante
                                  Josh Belinfante
                                  Georgia Bar No. 047399
                                  W. Ryan Teague
                                  Georgia Bar No. 701321
                                  Vincent R. Russo
                                  Georgia Bar No. 242628
                                  Brian E. Lake
                                  Georgia Bar No. 575966
                                  Kimberly Anderson
                                  Georgia Bar No. 602807
                                  Robbins Ross Alloy Belinfante Littlefield LLC
                                  500 14th Street, NW,
                                  Atlanta, Georgia 30318
                                  Telephone: (678) 701-9381
                                  Facsimile: (404) 856-3250

                                  Attorneys for GAGOP

                                          -2-
        Case 1:18-cv-05181-SCJ Document 21 Filed 11/13/18 Page 3 of 4




                         L.R. 7.1(D) CERTIFICATION

      I certify that this Motion has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this Motion

has been prepared using 14-pt Times New Roman Font.
        Case 1:18-cv-05181-SCJ Document 21 Filed 11/13/18 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing MOTION

OF GEORGIA REPUBLICAN PARTY, INC. TO INTERVENE with the

Clerk of Court using the CM/ECF system, which automatically sent counsel of

record e-mail notification of such filing.

      This 13th day of November, 2018.



                                        /s/ Josh Belinfante
                                        Josh Belinfante
